ICJ_095_LegalityThreatUseNuclearWeapons_UNGA_NA_1996-07-08_ADV_01_NA_14_FR.txt. 583

OPINION DISSIDENTE DE M™™ HIGGINS
[Traduction]

1. J’approuve tout ce que la Cour a dit sur les raisons pour lesquelles
elle doit donner le présent avis et une grande partie de ce qu’elle a dit sur
le fond de la question qui lui est posée. J’ai voté aussi pour les alinéas A,
B, C, D, et F du paragraphe 2 du dispositif. Les quatre premiers alinéas
annoncent en quelque sorte ce qui est au cœur même du problème et qui
fait l’objet de l’alinéa E du paragraphe 2. Je regrette de n’avoir pu voter
pour cet alinéa tel que la Cour l’a libellé.

2. Dans la première partie de son avis, la Cour a rejeté des suggestions
tendant à ce qu’elle use de son pouvoir discrétionnaire pour refuser de
donner l’avis demandé parce que la question ne serait pas juridique,
qu'elle serait trop vague, qu’elle aménerait la Cour à écrire des scéna-
rios ou encore l’obligerait à «légiférer». Mais au paragraphe 97 de son
avis et à l’alinéa E du paragraphe 2 du dispositif, la Cour prononce bel et
bien, en ce qui concerne la question clé, un non liquet fondé sur le carac-
tère incertain de l’état actuel du droit et sur les éléments de fait. Cette
démarche me paraît illogique.

3. Je souscris pour l’essentiel à la motivation juridique des alinéas A,
B, C et D du paragraphe 2. Bien que l’alinéa C soit formulé de façon
négative, il résulte clairement de l’analyse de la Cour que ni les disposi-
tions de la Charte, ni le droit international coutumier, ni le droit conven-
tionnel ne rendent illicite en soi la menace ou l'emploi d’armes nucléaires.

4. Dans son arrêt sur les Activités militaires et paramilitaires au Nica-
ragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique), la Cour a
confirmé qu’il existait en droit international coutumier une règle de pro-
portionnalité dans l’exercice de la légitime défense. Elle y a noté que la
Charte «ne comporte pas la règle spécifique ... selon laquelle la légitime
défense ne justifierait que des mesures proportionnelles à lagression
armée subie, et nécessaires pour y riposter» (C.IJ. Recueil 1986, p. 94,
par. 176). Qui plus est, la Cour indique clairement, dans le présent avis
(par. 40-41), que même si l’article 51 ne contient aucune mention spéci-
fique de la proportionnalité, celle-ci ne s’en applique pas moins lorsque la
légitime défense est exercée en vertu de la Charte.

5. Dans l'affaire des Activités militaires et paramilitaires au Nicaragua
et contre celui-ci, il résulte nettement des termes employés par la Cour
que la notion de proportionnalité en matière de légitime défense limite la
riposte à ce qui est nécessaire pour repousser l'agression. Cela cadre bien
avec la conception du professeur Ago (c'était alors son titre) qui avait
précisé, dans l’additif à son huitième rapport sur la responsabilité des
Etats, que la notion de proportionnalité visait le caractère proportionné
des moyens mis en œuvre pour répondre à l’attaque et non pas une quel-

361
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 584

conque symétrie entre les modalités de l’agression initiale et les modalités
de la riposte (A/CN.4/318/Add.5-7, par. 121, Annuaire de la Commission
du droit international, 1980, vol. II, première partie, p. 67).

6. Le paragraphe 2 E du dispositif énonce dans sa première partie que
la menace ou l’emploi d’armes nucléaires serait généralement contraire ©
aux règles du droit international applicable dans les conflits armés, et spé-
cialement aux principes et règles du droit humanitaire et, dans sa deuxième
partie, que la Cour ne peut conclure que la menace ou emploi d’armes
nucléaires serait licite ou illicite dans une circonstance extrême de légitime
défense dans laquelle la survie même d’un Etat serait en cause.

7. Je n’ai pas été en mesure de voter pour ces conclusions pour plu-
sieurs raisons. Une exigence essentielle du processus judiciaire est que le
tribunal indique comment il est parvenu à sa conclusion. Or, je crois que
la Cour ne l’a pas fait en ce qui concerne la première partie du para-
graphe 2 E. Dans tout dispositif judiciaire, les conclusions doivent être
claires. Il me semble que le sens du paragraphe 2 E ne l’est pas (et peut-
être cette absence de clarté est-elle considérée comme une qualité). Je
regrette vivement le non liquet que constitue la deuxième partie du para-
graphe 2 E. Je crois que, dans cette deuxième phrase, la Cour refuse de
répondre à une question qui, en fait, ne lui a jamais été posée.

8. Après avoir dit, en se référant à la Charte et au droit conventionnel,
que la menace ou l'emploi d'armes nucléaires n’est pas interdit en soi, la
Cour examine si une interdiction en soi résulte du droit applicable dans
les conflits armés (et spécialement du droit humanitaire).

9. Pour répondre a la question qui lui est posée, il ne suffit pas que la
Cour mentionne briévement les exigences du droit applicable dans les
conflits armés (y compris le droit humanitaire) puis se contente de con-
clure que la menace ou l’emploi d’armes nucléaires est généralement illicite
par rapport à ces principes et à ces normes. La Cour se borne à affirmer
que les principes et règles du droit humanitaire s’appliquent aux armes nu-
cléaires. Au paragraphe 95, se référant aux «caractéristiques uniques des
armes nucléaires», elle dit que leur utilisation «n’apparaît guère conci-
liable» avec les exigences du droit humanitaire et «serait généralement
contraire» à ce droit (paragraphe 2 E du dispositif). A aucun moment la
Cour ne s’attelle, dans son avis, à la tâche que lui imposait certainement
la question posée, à savoir appliquer systématiquement le droit approprié
à la menace ou à l’emploi d’armes nucléaires. Elle conclut sans avoir pro-
cédé à une analyse détaillée. Une phase essentielle du processus judiciaire
— celle de la motivation juridique — a été omise.

10. Ce que la Cour aurait dû faire, d’après moi, c’est expliquer, préci-
ser et appliquer les éléments clés du droit humanitaire identifiés par elle.
Comme la Cour, je pense que certains principes généraux résultant des
traités sur le droit applicable dans les conflits armés et sur le droit huma-
nitaire sont obligatoires soit à titre d’obligations conventionnelles perma-
nentes soit à titre de prescriptions de droit international coutumier. Ces
principes ont pour origine toute une série de sources incontestées (je veux
dire par là qu’ils ne relèvent en rien des dispositions du protocole addi-

362
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 585

tionnel I aux conventions de Genève de 1949 et sont indépendants des
opinions formulées quant à l’application de ces dispositions aux armes
nucléaires). On peut se référer en particulier à la déclaration de Saint-
Pétersbourg du 11 décembre 1868 et au règlement annexé à la conven-
tion IV de La Haye de 1907, articles 22 et 23 e). La Cour rappelle que le
Tribunal militaire de Nuremberg a jugé en 1946 que le règlement annexé
à la convention IV de La Haye faisait partie en 1939 du droit interna-
tional coutumier (avis consultatif, par. 80).

11. Le principe juridique selon lequel les parties à un conflit armé
n’ont pas un choix illimité quant aux armes et aux méthodes qu’elles
emploient ne permet pas, à lui seul, de répondre à la question dont la
Cour est saisie. Son but est de faire en sorte que l’emploi des armes et les
méthodes de guerre utilisées soient conformes aux autres règles de fond.

12. En ce qui concerne le choix des armes, il n’est pas permis de causer
des souffrances inutiles aux combattants ennemis ni de rendre leur mort
inévitable ni d’aggraver les souffrances de ceux qui sont mis hors de com-
bat. Le rapport de la commission militaire internationale de Saint-Péters-
bourg (1868) a de même précisé qu’il n’était pas légitime de s’en prendre
aux civils pour s'assurer de la victoire sur l'ennemi et que, s’agissant
même de mettre hors de combat des militaires, toute méthode n’était pas
licite. Dans nombre d’exposés écrits ou oraux présentés à la Cour, ces
deux éléments vont de pair. Mais la Cour indique clairement, au para-
graphe 78 de son avis, que les interdictions visant des méthodes suscep-
tibles de causer des maux superflus concernant le second élément, autre-
ment dit, même quand il s’agit de mettre hors de combat des forces
militaires de l’ennemi, il existe une limitation quant aux moyens dont on
peut se servir. Ces dispositions ne visent pas la protection des civils — il
y en a d’autres à cet effet. Il est de toute façon absolument interdit d’atta-
quer des civils, que ce soit au moyen d’armes nucléaires ou avec d’autres
armes. L’illicéité des attaques dirigées contre des civils est indépendante
de toute disposition interdisant d’infliger des «maux superflus» ou
d’aggraver les souffrances de ceux qui sont déjà hors de combat.

13. Si donc la clause relative aux «maux superflus» ne constitue pas
une interdiction générale mais vise la protection des combattants, nous
devons nous demander si les conséquences primaires effrayantes de l’arme
nucléaire — effet de souffle, mcendies, rayonnements, retombées radioac-
tives — ne causent pas des maux superflus considérables. Ces effets
entraînent certes des souffrances abominables. Mais ce ne sont pas néces-
sairement des «maux superflus» au sens où cette expression doit être
comprise dans le contexte du droit de 1868 et de 1907, lequel est orienté
vers la limitation des moyens utilisés contre la cible légitime qu’est le per-
sonnel militaire.

14. L'article 23 a) du règlement de La Haye avait pour arrière-plan la
disposition de l’article 22 (par lequel commence un chapitre sur les
moyens de nuire à l'ennemi) selon lequel le choix des moyens de nuire
à l’ennemi n’est pas illimité. Un certain niveau de violence est nécessai-
rement autorisé dans l’exercice de la légitime défense; le droit humani-

363
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 586

taire cherche à contenir cette force (ainsi que ses utilisations illicites) en
prescrivant une série «équilibrée» de normes. C’est ainsi qu'il est illicite
de causer des souffrances et des dévastations allant au-delà de ce qui
est nécessaire pour atteindre ces buts légitimes. La mise en œuvre de
ce précepte exige que soit réalisé un équilibre entre la nécessité et
l'humanité. Cette façon de parvenir à une bonne interprétation de la
notion de «maux superflus» a été approuvée entre autres par les Pays-
Bas (avis consultatif sur la Licéité de l’utilisation des armes nucléaires
par un Etat dans un conflit armé, exposé écrit, par. 27), par le Royaume-
Uni (ibid., exposé écrit, par. 36 et suiv., et exposé oral, CR 95/34), par
les Etats-Unis (ibid., exposé écrit, par. 25) et par la Nouvelle-Zélande
(exposé écrit dans le cadre de la présente demande d’avis consultatif,
par. 69).

15. La pratique diplomatique ulterieure confirme cette interprétation
des «maux superflus» visés par le règlement de 1907. Lors de la confé-
rence d’experts gouvernementaux sur l’emploi de certaines armes conven-
tionnelles, tenue à Lucerne en 1974, les experts sont tombés d’accord sur
ce qu’il fallait entendre par «maux» et par «superflus». A cet égard, ils
ont dit:

«Ce problème présuppose une sorte de relation entre l’importance
de la blessure ou des souffrances infligées (aspects humanitaires)
d’une part et la nécessité plus ou moins grande de choisir telle ou
telle arme (aspect militaire) d’autre part.» (Rapport de la confé-
rence, publié par le Comité international de la Croix-Rouge en 1975,
par. 23.)

Ils se sont accordés à reconnaître que la notion de «maux superflus»
impliquait un «équilibre» ou une «relation» et non l'interdiction d’infli-
ger des souffrances graves, voire très graves. Dans la mesure où il y a eu
désaccord, celui-ci a porté plutôt sur le point de savoir si l’élément de la
nécessité militaire se limitait à exiger qu’une arme soit capable de mettre
un ennemi hors de combat ou s’il permettait que l’on s’en prenne au
matériel, aux lignes de communication et aux ressources de l’adversaire
(ibid., par. 25).

16. C’est cette interprétation du principe qui explique que les Etats
aient pu interdire spécifiquement l’emploi des balles dum-dum alors que
certaines armes qui provoquent des maux beaucoup plus considérables
n’ont jamais fait l’objet d’interdictions spécifiques ni, dans la pratique
générale des Etats, été considérées comme manifestement interdites en
application du principe qui prohibe les «maux superflus». C’est ainsi que
le statut des projectiles incendiaires, des lance-flammes, du napalm, des
armes à grande vitesse — tous moyens particulièrement odieux de faire la
guerre — est resté contesté.

17. L’interdiction d’infliger des souffrances inutiles et des maux super-
flus est, pour le personnel militaire, une protection qui doit étre appréciée
par rapport à la nécessité d’une attaque contre la cible militaire qu’il

364
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 587

vise. Le principe ne stipule pas qu’une cible légitime ne doit pas être atta-
quée parce qu’il pourrait en résulter de grandes souffrances.

18. Une question cruciale demeure cependant sans réponse: quelle néces-
sité militaire est assez grande pour jamais justifier le genre de souffrance
que l’emploi d’armes nucléaires infligerait au personnel militaire? Cette
question exige elle-même que l’on connaisse l’ampleur des souffrances dont
on parle et les circonstances qui les occasionnent. On a dit que les souf-
frances pourraient être relativement limitées sur un théâtre d’opérations où
seraient utilisées des armes tactiques. La Cour considère à juste titre que cela
n’est pas certain. Si les souffrances ressemblent à celles que l’on associe habi-
tuellement à l'emploi des armes nucléaires — du fait du souffle, du rayon-
nement, du choc, du risque d’escalade, du risque de propagation dans
l’espace et le temps — on peut concevoir que seules les circonstances les plus
extrêmes (défense contre d’indicibles souffrances ou contre la disparition
d’un Etat ou de populations) pourraient justifier qu’on établisse une «rela-
tion» équilibrée entre la nécessité militaire et les exigences de l'humanité.

19. Pour montrer comment elle est parvenue à la conclusion énoncée
au paragraphe 2 E du dispositif, la Cour aurait dû, après avoir analysé les
dispositions du droit humanitaire relatives à la protection des combat-
tants, appliquer systématiquement à la protection des civils les règles et
principes humanitaires. On aurait pu s'attendre que, dans ce contexte, la
Cour examine les principales questions juridiques suivantes: interdiction
de s’attaquer à des civils empêche-t-elle l’attaque d’un objectif militaire
dès lors que des pertes civiles collatérales sont inévitables? Compte tenu
de la réponse à cette question, que veut-on dire quand on exige qu’une
arme soit capable de distinguer entre cibles civiles et cibles militaires et
comment cela s’applique-t-il aux armes nucléaires?

20. Pour certains des Etats qui se sont exprimés devant la Cour, le fait
qu'il y ait beaucoup de victimes civiles suffit à montrer que le dommage
collatéral est excessif. Mais le droit applicable dans les conflits armés se
présente sous la forme d’une interdiction générale — les civils ne peuvent
faire l’objet d’une attaque armée — et la question du nombre de victimes
ou de la souffrance subie (à condition que cette obligation fondamentale
soit respectée) doit être envisagée dans le cadre de l’«équilibre» ou de la
«relation» entre les nécessités de la guerre et les exigences de l’humanité.
Les articles 23 g), 25 et 27 de l’annexe à la convention IV de La Haye
sont à cet égard pertinents. Même s’il n’est pas spécifiquement men-
tionné, le principe de proportionnalité est exprimé dans de nombreuses
dispositions du protocole additionnel I aux conventions de Genève de
1949. C’est ainsi que l’on ne peut attaquer même un objectif légitime si les
pertes civiles collatérales doivent être disproportionnées à l’avantage mili-
taire que l’on attend de cette attaque. On est inévitablement amené à se
poser la question de savoir si, au cas où une cible serait légitime et où
lemploi d’armes nucléaires serait le seul moyen de la détruire, cette des-
truction pourrait jamais être indispensable au point que l’on inflige aux
civils des dommages collatéraux massifs.

365
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 588

21. Pour remplir la condition juridique d’après laquelle un objectif
militaire ne doit pas étre attaqué si les pertes civiles collatérales risquent
d’être excessives par rapport à l’avantage militaire retiré de cette attaque,
cet «avantage militaire» doit être lié à la survie même de l'Etat ou per-
mettre d’écarter de grandes et cruelles souffrances (qu’elles soient causées
par des armes nucléaires ou d’autres armes de destruction massive) et il
ne doit pas y avoir d’autres moyens d’éliminer l’objectif militaire en ques-
tion.

22. On dit que les dommages collatéraux causés aux civils, même s’ils
sont proportionnels à l'importance de l’objectif militaire, ne doivent
jamais être intentionnels. «L’intention se définit par ce que l’on décide de
faire ou ce que l’on cherche à réaliser par les moyens que l’on décide
d'employer.» (Finnis, Boyle et Grisez, Nuclear Deterrence, Morality and
Idealism, 1987, p. 92-93.) Cela se rapproche beaucoup de la doctrine juri-
dique de la prévisibilité, en vertu de laquelle chacun est censé vouloir les
conséquences de ses actes. Est-ce que, pour autant, le fait de savoir que,
dans des circonstances données, l’emploi de l’arme nucléaire entraînera la
mort de civils équivaut 4 une intention de s’attaquer a des civils? En
droit, analyse doit toujours tenir compte du contexte et la question phi-
losophique posée ici n’est pas différente qu’il s’agisse d’armes nucléaires
ou d’autres armes. L'obligation de ne pas s'attaquer aux civils vaut aussi
pour les armes conventionnelles. Or, on a toujours admis que les dom-
mages collatéraux provoqués. par ces armes ne résultaient pas d’une
«intention», à condition bien sûr que l'élément de proportionnalité soit
respecté.

23. Dans le présent contexte, la condition posée par le droit humani-
taire selon laquelle on ne doit pas utiliser d’armes incapables de distin-
guer entre cibles civiles et cibles militaires est très importante aussi.

24. La condition d’après laquelle une arme doit pouvoir faire la dis-
tinction entre cibles militaires et cibles civiles n’est pas un principe géné-
ral de droit humanitaire énoncé dans le droit de 1899, de 1907 ou de
1949, mais elle résulte de la règle de base qui veut que l’on ne doit pas
s'attaquer aux civils. On a beaucoup discuté, sans aboutir à un résultat,
pour savoir si ce principe se réfère aux armes qui, vu la manière dont elles
sont couramment utilisées, frappent indistinctement les civils et les com-
battants («Les armes de nature à causer des maux superflus ou à frapper
sans discrimination», rapport sur les travaux d'experts, publié par le CICR
en 1973) ou s’il se réfère aux armes qui, «du point de vue de leurs effets
dans le temps et l’espace, ne pouvaient être employées avec une précision
suffisante et prévisible pour atteindre la cible visée» («Conférence d’ex-
perts gouvernementaux sur l’emploi de certaines armes conventionnelles,
Lucerne, 1974», rapport publié par le CICR en 1975, p. 10-11, par. 31, voir
aussi Kalshoven, «Arms, Armaments and International Law», Recueil
des cours de l’Académie de droit international de La Haye, t. 191 (1985),
p. 236). Si l’on admet que ce concept a une existence autonome, qu’il est
distinct de celui de dommage collatéral (qu’il recouvre en partie), et
quelle que soit l'interprétation retenue, on peut conclure qu’une arme

366
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 589

sera illicite en soi si elle ne peut pas être dirigée contre un objectif mili-
taire et lui seul, indépendamment des dommages collatéraux qui peuvent
se produire. Malgré les caractéristiques uniques et la nature profon-
dément destructrice de toutes les armes nucléaires, cette expression s’ap-
plique à des armes diverses dont les effets ne sont pas tous les mêmes.
Dans la mesure où une arme nucléaire donnée serait incapable de faire la
distinction, son emploi serait illicite.

25. Je ne crois pas qu’il soit juridiquement utile de dire que l'emploi
d’armes nucléaires est «généralement contraire aux règles du droit interna-
tional applicable dans les conflits armés, et spécialement aux principes et
règles du droit humanitaire» (paragraphe 2 E du dispositif). Que veut
dire «généralement»? Est-ce une allusion numérique, une référence aux
différents types d’armes nucléaires ou veut-on donner à entendre que les
règles du droit humanitaire ne peuvent s’appliquer sauf exception? S'il
en est ainsi, dans quels cas la Cour a-t-elle analysé ces règles en en don-
nant la bonne interprétation, et dans quels cas a-t-elle analysé leur appli-
cation aux armes nucléaires? Quelles sont les exceptions que recouvre le
terme «généralement»? Faut-il les associer aux possibilités exception-
nelles de respecter le droit humanitaire? Ou bien le terme «généralement »
indique-t-il, surtout compte tenu du paragraphe 96, que, si l’emploi
d’armes nucléaires dans une circonstance extrême de légitime défense est
licite, il en résulte exceptionnellement que cet emploi devient compatible
avec le droit humanitaire? La terminologie du paragraphe 2 E du dispo-
sitif soulève toutes ces questions sans répondre à aucune d’entre elles.

26. Il y a une autre raison pour laquelle je n’ai pu voter en faveur du
paragraphe 2 E du dispositif. C’est qu’il énonce une conséquence négative
du droit humanitaire et des exceptions possibles (d’ailleurs non spéci-
fiées). Le rôle du droit humanitaire, contrairement aux traités interdisant
l'emploi d’une arme déterminée, est de prescrire des normes de conduite
et non de donner des réponses d’un caractère général au sujet d’armes
particulières. Je n’exclus cependant pas l'éventualité qu’une telle arme
soit illicite au regard du droit humanitaire, s’il se révélait impossible
qu’elle réponde un jour aux exigences de ce droit — quel que soit le type
d’engin appartenant à cette catégorie d’armes et quel que soit le lieu de
son utilisation. Nous pouvons penser que, dans l’état actuel du dévelop-
pement de l’armement, il y a très peu de chances pour qu’un Etat puisse
se conformer aux exigences du droit humanitaire. Mais c’est autre chose
que de considérer l’emploi d’armes nucléaires comme «généralement illi-
cite».

27. Le sens de la deuxième phrase du paragraphe 2 E du dispositif —
et partant le sens des deux phrases du paragraphe, rapprochées l’une de
l’autre — n’est pas clair. La deuxième phrase ne se réfère probablement
pas à la légitime défense s’exerçant dans les circonstances exceptionnelles
— qu'implique le mot «généralement» — où l’on pourrait considérer la
menace ou l’emploi d’armes nucléaires comme compatible avec le droit
humanitaire. Si, comme la Cour l’a indiqué au paragraphe 42 (et au para-
graphe 2 C du dispositif), la Charte ne rend pas par elle-même illicite

367
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 590

lemploi des armes nucléaires et si, dans un cas donné, cet emploi est
conforme aux dispositions de l’article 51 et est compatible avec le droit
humanitaire, la Cour ne peut guère vouloir dire dans la deuxième phrase
du paragraphe 2 E qu’elle ignore si cette utilisation serait licite ou illicite.

28. Il semble par conséquent que la Cour vise les circonstances « géné-
rales», à savoir celles où la menace ou l’emploi d’armes nucléaires viole le
droit humanitaire, et qu’elle se demande si, dans ces circonstances, le
recours à la force dans un cas extrême et conformément à l’article 51 de
la Charte pourrait être néanmoins considéré comme licite ou non. La
Cour répond qu’elle ne peut se prononcer à ce sujet.

29. La Cour s’est bornée à conclure à une «incompatibilité d’ordre
général» avec le droit humanitaire, puis a prononcé un véritable non
liquet sur le point de savoir si ’emploi d’armes nucléaires en cas de légi-
time défense lorsque Ja survie d’un Etat est en cause pourrait étre licite,
méme si cet emploi était dans ce cas particulier contraire au droit huma-
nitaire. En évitant ainsi de se prononcer, la Cour laisse nécessairement
ouverte la possibilité qu’un recours à l’arme nucléaire, contraire au droit
humanitaire, soit néanmoins considéré comme licite. Elle est donc allée
beaucoup plus loin que ne l’ont fait les Etats dotés de l’arme nucléaire qui
se sont exprimés devant la Cour et qui ont pleinement admis que pour
être licite la menace ou l'emploi d’armes nucléaires devait respecter aussi
bien le jus ad bellum que le jus in bello (voir avis consultatif, par. 86).

30. Il n’est pas douteux que la formule choisie est un non liquet car la
Cour ne se borne pas à invoquer Pinsuffisance des faits et des arguments
concernant les armes dites «propres» et «précises». Je pense comme la
Cour qu’on ne lui a pas expliqué de façon convaincante dans quelles cir-
constances il pourrait être essentiel d’utiliser ce genre d’armement. On ne
saurait supposer que des armes de ce type (à utiliser peut-être contre des
sous-marins ou dans des déserts) puissent représenter pour un Etat doté
de l’arme nucléaire tout ce dont il a besoin pour mener une politique de
dissuasion efficace.

31. La formule contenue dans la deuxième partie du paragraphe 2 E
mentionne aussi «l’état actuel du droit international» comme la base du
non liquet prononcé par la Cour. J’ai beaucoup de mal à comprendre
cette mention. Le paragraphe 2 F du dispositif et les derniers para-
graphes de l’avis montrent que la Cour espère qu’il sera possible de par-
venir à un désarmement — y compris un désarmement nucléaire — com-
plet, négocié et vérifié. Mais ce n’est pas parce que l’on n’a pas encore
atteint ce but qu'aucune conclusion ne peut être tirée du droit internatio-
nal quant à l'emploi d’armes nucléaires en état de légitime défense. Le
droit international ne consiste pas seulement en interdictions totales. On
ne saurait dire non plus qu'il n’existe pas un droit positif de la légitime
défense sur lequel la Cour puisse donner un avis — car c’est, tout compte
fait, un des domaines du droit international les mieux développés.

32. La mention «l’état actuel du droit international» ne renverrait-elle
pas au droit humanitaire? C’est l’un des nombreux éléments qui manquent
de clarté. Cet aspect semble être déjà traité dans la première partie du para-

368
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 591

graphe 2 E. Quoi qu’il en soit, le droit humanitaire est lui aussi déjà bien
développé. Le fait qu'il énonce ses principes en termes généraux et que
ceux-ci soulèvent souvent d’autres questions appelant une réponse ne sau-
rait justifier un non liquet. C’est justement la fonction du juge de partir de
principes d’application générale, d’expliciter leur sens et de les appliquer à
des situations données. Tel est précisément le rôle de la Cour internationale
de Justice tant en matière contentieuse qu’en matière consultative.

33. La référence à «l’état actuel du droit international» renvoie-t-elle à
des conflits que l’on peut percevoir entre d’une part l’acceptation très
répandue de la possession d’armes nucléaires (et par conséquent, on peut
le présumer, de la licéité de leur emploi en certaines circonstances), accep-
tation mentionnée par la Cour aux paragraphes 67 et 96 de l’avis, et
d’autre part les exigences du droit humanitaire. S’il en est ainsi, je crois
qu'il s’agit là d’une fausse dichotomie. La recherche de la dissuasion, la
protection qu’assure le «parapluie» nucléaire, l’acceptation tacite des
réserves et des déclarations faites par les puissances nucléaires à l’égard
de traités interdisant le recours à larme nucléaire dans certaines régions,
la recherche d'éventuelles garanties de sécurité, sont tous des éléments qui
mettent en évidence une pratique internationale importante intéressant
non seulement le droit de la légitime défense mais aussi le droit humani-
taire. Si un grand nombre des Etats de la communauté internationale
estiment que l'emploi d’armes nucléaires peut être dans une circonstance
extrême compatible avec les obligations que leur impose la Charte (soit
comme puissances nucléaires soit comme bénéficiaires du «parapluie»
nucléaire ou des garanties de sécurité), on peut supposer qu’ils estiment
aussi ne violer en rien leurs obligations au regard du droit humanitaire.

34. Rien dans les exposés présentés n’indique que les Etats qui ont
donné des garanties en matière nucléaire et ceux qui les ont reçues ont
considéré qu’ils violaient le droit humanitaire mais ont néanmoins décidé
d’agir en dépit d’une telle violation. En résumé, l’importance que l’on
peut accorder à la pratique des Etats qui vient d’être mentionnée est utile
non seulement pour comprendre ces dispositions complexes du droit
humanitaire mais aussi celles concernant le droit de la légitime défense
énoncé dans la Charte.

35. Pour tous ces motifs, je ne vois pas pourquoi la Cour a utilisé les
termes figurant dans la deuxième partie du paragraphe 2 E du dispositif.

36. C’est aussi, je crois, un principe important et bien établi que la
notion du non liquet — c’est bien la situation en l'espèce — ne fait pas
partie de la jurisprudence de la Cour.

37. Certes, la Cour a plusieurs fois refusé de répondre à une question
alors même qu’elle s’était déclarée compétente. Elle a mvoqué des motifs
d'opportunité (article 65 du Statut; Or monétaire pris à Rome en 1943 et
Cameroun septentrional) ou des graves vices de procédure (Droit d'asile
et Haya de la Torre). Mais «dans aucune de ces affaires le non liquet ne
résulte ... d’insuffisances du droit» (Rosenne, The Law and Practice of
the International Court, 2° éd. revisée, p. 100).

369
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 592

38. Cette formulation regrettable fait abstraction de soixante-cing
années d’un noble passé judiciaire comme des convictions de nos prédé-
cesseurs. L’ancien Président de la Cour, M. Elias, nous rappelle que ce
qu’il dénomme des «instruments utiles» existent et peuvent nous aider si
nous éprouvons des difficultés à utiliser les sources habituelles du droit
international. A son avis, «ils interdisent à la Cour de prononcer un non
liquet dans une affaire déterminée» (Elias, The International Court of
Justice and Some Contemporary Problems, 1983, p. 14).

39. Les éminents rédacteurs de la neuvième édition de l'ouvrage Oppen-
heim's International Law nous rappellent ceci:

«il n’existe pas toujours une règle juridique claire et spécifique faci-
lement applicable dans toute situation internationale, mais toute
situation internationale peut être résolue en droit» (Jennings et
Watts, vol. I, p. 13).

40. La situation ne change pas si l’on fait valoir que le problème tient
autant à l’«antinomie» ou aux conflits des divers éléments du droit qu’au
caractère prétendument vague de ce droit. A supposer qu’une telle anti-
nomie existe (ce dont je doute, comme je l’ai dit ci-dessus), le rôle du juge
est précisément de dire quelle est celle parmi deux ou plusieurs normes
contraires qui est applicable dans les circonstances de l’espèce. Le corpus
du droit international consiste souvent en des normes qui, prises isolé-
ment, paraissent s’orienter dans des directions différentes, par exemple:
les Etats ne doivent pas recourir à la force/les Etats peuvent recourir à la
force en cas de légitime défense; pacta sunt servanda/un Etat peut dénon-
cer un traité ou en suspendre l’application pour des raisons déterminées.
Il appartient au juge de dire, dans le contexte et sur la base de motifs qu’il
doit exposer, pourquoi il y a lieu de privilégier une norme par rapport à
une autre dans le cas considéré. Comme ces normes existent indubitable-
ment et que les difficultés rencontrées par la Cour concernent leur appli-
cation, on ne saurait parler de législation judiciaire.

41. On ne peut rester insensible devant les insupportables souffrances
et l’ampleur des destructions dont les armes nucléaires peuvent être la
cause. Il est bien compréhensible que l’on attende de ceux que préoc-
cupent ces souffrances et ces dévastations qu'ils déclarent cette cause illicite.
On peut fort bien se demander si, quand un juge procède à une analyse
juridique de notions comme celles de «maux superflus», de «dommage
collatéral» ou de «droit à la légitime défense», il n’a pas perdu de vue las-
pect réellement humain de la situation. L’objectif judiciaire à atteindre,
qu'il s'agisse de répondre à des questions difficiles d'interprétation du
droit humanitaire ou de résoudre de prétendues tensions entre normes
antagoniques, porte sur les valeurs que le droit international s’efforce de
promouvoir et de protéger. En l’espèce, c’est la survie physique des popu-
lations que nous ne devons jamais perdre de vue. Nous vivons dans un
ordre mondial décentralisé où l’on sait que certains Etats possédant
Parme nucléaire préfèrent rester en dehors du système créé par le traité
sur la non-prolifération, tandis que d’autres Etats non parties ont déclaré

370
MENACE OU EMPLOI D’ARMES NUCLÉAIRES (OP. DISS. HIGGINS) 593

leur intention d’accéder à l’arme nucléaire et où l’on croit que d’autres
encore possèdent clandestinement cette arme ou s’emploient à l’obtenir
sous peu (certains d’entre eux pouvant d’ailleurs être parties au traité sur
la non-prolifération). Il ne me semble pas que prononcer l’illicéité des
armes nucléaires en toute circonstance ou donner les réponses que la
Cour formule au paragraphe 2 E du dispositif soient les meilleurs moyens
de protéger l’humanité contre ces souffrances indicibles que nous redou-
tons tous.

(Signé) Rosalyn Hicains.

371
